DETAILED ACTION
Status of the Claims
	Claims 1-10 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
	The U.S. effective filing date has been determined to be 10/08/2019 the filing date of the instant Application. The examiner does not find support in the parent Applications for the claim limitations “drying the dispersion to form a dried mixture, wherein the dried mixture comprises at least 50% by weight of the non-crosslinked polyacid” (instant claim 1, lines 8-9).


Information Disclosure Statement
	The information disclosure statements submitted on 01/10/2020 and 05/19/2020 were filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Specification
	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “adding the pharmaceutically active ingredient, the crosslinked polyacid, and the non-crosslinked polyacid to an aqueous solution to form a dispersion; drying the dispersion to form a dried mixture, wherein the mixture comprises at least 50% by weight of the non-crosslinked polyacid” (instant claim 1, lines 6-9).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 
	Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHANG (US 2006/0083690; published April, 2006) in view of Park et al. (“Drug loading and release properties of ion-exchange resin complexes as a drug delivery matrix,” 2008, ELSEVIER; International Journal of Pharmaceutics, Vol. 361, pp. 26-32); PETERSSON (US 2010/0129443; published May, 2010); and FITZPATRICK1 (“The influence of superdisintegrants on immediate release,” 2011; Pharmaceutical Technology Europe, Vol. 23, Issue 6, pp. 1-2).
Applicants Claims
	Applicant claims a  method of making a tablet comprising a pharmaceutically active ingredient; a water insoluble, water swellable crosslinked polyacid that comprises sufficient binding sites to form a stable complex with the pharmaceutically active ingredient; a water soluble non-crosslinked polyacid that comprises sufficient binding sites to form a stable complex with the pharmaceutically active ingredient; and a tablet excipient, 
	the method comprising the steps of: 
	adding the pharmaceutically active ingredient, the crosslinked polyacid, and the non- crosslinked polyacid to an aqueous solution to form a dispersion; drying the 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
	CHANG teaches less abusable pharmaceutical preparations (see whole document) including psychoactive drugs having a reduced potential for abuse (abstract, [0010]). CHANG teaches that “Most narcotic drugs and stimulants, e.g., amphetamine sulfate, amphetamine aspartate, amphetamine saccharate, morphine sulfate, oxycodone hydrochloride, methylphenidate hydrochloride, etc., are basic drugs containing positively charged amine group. One objective of this invention exploits this chemical property. These basic drugs can react with a negatively charged agent (also referred to herein as "deterrent substances") to form an ion-associated complex in an aqueous environment. The absorption of these ion-associate complexes is hindered due to their resulting lowered water solubility.” ([0012] & [0017])(instant claims 9-10).
	CHANG teaches that “In a further aspect, there are many ionic polymers, such as acrylic acid polymers, sodium alginate, sodium carboxyl methylcellulose, styrene divinyl benzene sulfonates and carrageenan, that can also complex with 
	CHANG teaches that the dosage forms include tablets and the step of compressing in a tablet press ([0070] & [0026]; claim 6)(instant claim 1, “compressing the tablet mixture to form a tablet”).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of CHANG is that CHANG does not expressly teach (1) the step of adding the pharmaceutical active ingredient, the crosslinked polyacid and the non-crosslinked polyacid to an aqueous solution to from a dispersion and subsequently drying the dispersion; or (2) the inclusion of a cross-linked polyacid such as croscarmellose sodium (i.e. “a crosslinked monovalent salt of carboxymethylcellulose”).
	Park et al. teaches drug loading and release properties of ion-exchange resin complexes as drug delivery matrix (see whole document). Park et al. teaches that “First of all, in order to be loaded in the ion-exchange resin, a drug needs to have charged groups. Generally, the loading is accomplished using two well-known st paragraph).
	Park et al. teaches that “In this experiment, dextromethorphan hydrobromide was selected as a model drug and batch and column methods were investigated to prepare drug/resin complexes to find the best preparation method for the complex preparation.” (p. 27, col. 1, 2nd paragraph).
	Park et al. teaches the batch method as follows: “For the batch method, the previously purified resin particles (0.95 g dry weight, Dowex® WX2-400) were dispersed in a 1.9% (w/v) drug solution (50 mL) under magnetic stirring at room temperature for 5 h (single batch). After decanting the clear supernatant of the above carefully, another 50 mL of fresh drug solution was added and stirred again for 5 h at room temperature; this procedure is an alternative method called as a modified batch method (double batch). In a triple batch method, an additional batch procedure was accomplished. The complex was separated from the supernatant by filtration, washed with water to remove any uncomplexed drugs, and then dried in an oven.” (p. 27, col. 2, first paragraph)(instant claim 1, “adding the pharmaceutically active ingredient, the crosslinked polyacid, and the non-crosslinked polyacid to an aqueous 
	PETERSON teaches non-abusable pharmaceutical compositions comprising opioids (see whole document). PETERSON teaches inclusion of a bio/mucoadhesive polymer such as internally crosslinked sodium carboxymethylcellulose (croscarmellose sodium NF, e.g. Ac-Di-Sol®) ([0041]). The examiner notes that that the product Ac-Di-Sol is regarded as an internally and chemically crosslinked carboxymethylcellulose sodium salt (instant claims 3-4).
	FITZPATRICK teaches that: “It is important to consider the impact of the superdisintegrant with respect to the performance of the final dosage form. As drug dissolution is essential for absorption by the body, formulators no longer select disintegrants based on the lowest disintegration time because it is important to also consider the effect of the superdsintegrant on dissolution. Additionally, the ionic nature of both the API and the superdisintegrants must also be considered. Anionic superdisintegrants such as croscarmellose sodium and sodium starch glycolate can interact with cationic APIs and retard dissolution.” (p. 1, §Choosing an optimal superdisintegrant). Given the nature of the prior art pertaining to abuse deterrent formulations, and the fact that CHANG teaches complexing the API with an ionic polymer such as sodium carboxymethyl cellulose, and PETERSON teaches croscarmellose sodium as suitably useful in such a formulation as a prima facie obvious to combine an opioid salt with the suggested combination of sodium carboxymethyl cellulose (non-crosslinked) and croscarmellose sodium (crosslinked sodium carboxymethyl cellulose) to form a drug-polymer complex resistant to abuse per the teachings of CHANG.
	Regarding the limitation “wherein the dried mixture comprises at least 50% by weight of the non-crosslinked polyacid” the prior art CHANG clearly teaches forming a complex between sodium carboxymethylcellulose (non-crosslinked) for abuse deterrent pharmaceutical preparations, and that croscarmellose sodium was known to similarly “interact with cationic APIs and retard dissolution” (FITZPATRICK), where one of ordinary skill in the art would have recognized that the free carboxyl anionic groups of non-crosslinked sodium carboxymethylcellulose and cross-linked sodium carboxymethylcellulose would have been the same in the context of forming a cationic-drug--anionic-polymer complex suggested by CHANG. Thus, while the prior art does not expressly teach the non-crosslinked polyacid (i.e. non-crosslinked sodium carboxymethylcellulose) is at least 50% of the dried cationic-drug--anionic-polymer complex mixture, it would have been prima facie obvious to optimize the amount of the anionic-polymers in the cationic-drug--anionic-polymer complex mixture in order to produce the best abuse deterrent formulation. The examiner sees no criticality of results suggesting that the non-
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an abuse deterrent opioid formulation, such as a tablet, including a cationic-drug--anionic-polymer complex, said anionic-polymer being non-crosslinked sodium carboxymethylcellulose, as suggested by CHANG, and further to include the disintegrant product Ac-Di-Sol (croscarmellose sodium), as suggested by PETERSON and FITZPATRICK, in said tablet being produced by a standard method of drying and compressing the tablet constituents to produce a tablet, as suggested by CHANG, and further to form the cationic-drug--anionic-polymer complex to solubilize the opioid salt in an aqueous solution with the anion-polymers (i.e. non-crosslinked sodium carboxymethylcellulose & croscarmellose sodium) to form a dispersion (crosslinked polymers being not fully water-soluble), filtering and washing to remove any uncomplexed drug, as suggested by Park et al., for further processing into the tablet, the amount of the non-crosslinked and crosslinked anionic polymers being amounts sufficient to form the best abuse deterrent tablet prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pluta, B. Grimling (“In Vitro Investigation on Interaction of Ranitidine Hydrochloride in the Presence of Cross-Linked Carboxymethyl Cellulose Sodium.”, WILEY-VCH; Macromol. Symp. 2007, Vol. 253, pp. 186-190) is cited as teaching the binding properties of ranitidine HCl with croscarmellose sodium (see whole document). And non-patent literature document Omidian et al. (“A cellulose-.
	Claims 1-10 are pending and have been examined on the merits. The specification is objected and claims 1-10 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/IVAN A GREENE/Examiner, Art Unit 1619            


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Of Record as cited on Applicants IDS dated 05/19/2020, NPL citation No. 1.